DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Packaging Film Having Unique Direct Food Contact Identifiers and Method of Making Thereof.

	The specification is objected to because of the following informalities: (a) page 3, line 30: “preferaly” should be amended to read “preferably” and (b) page 4, line 13: “substrate/s” includes an out-of-place back slash. Appropriate correction is required.

Claim Objections
	Claims 1, 6, and 14-15 are objected to because of the following informalities: (a) claim 1, the word “a” should be inserted before “packaging” [L4], (b) claim 1, the word “said” should be inserted before “individual” [L8, L15, L16], (c) claim 1, “a” should be inserted after “as” [L21], (d) claim 6, “said” should be inserted before “individual” [L3], (e) claim 6, “film” should be inserted before “part” [L4], (f) claim 14, “individual” [L2] should be amended to read “said”, and (g) claim 15, “code”  [L1] should be amended to read “each of the codes”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the antecedent of “the packaging film” (L2-3) is not clearly defined in that the claim previously recites a packaging film “strip” (L1) and packaging film “parts” (L2).
Claim 1, the term “unique” (L4) is a relative term which renders the claim indefinite. The term “unique” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “unique” also depends upon the opinion of whom ever is viewing the code where opinions vary per individual – thus the scope of the claim is not clearly defined.
Claim 1, the antecedent of “each designated individual packaging film part” (L3) is not clearly defined. Does this refer to the parts recited in line 2? Clarification is respectively requested.
Claim 1 recites the limitation "the surface" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second substrate film strip" in line 13. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the DFC ink area” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim since “(DFC ink)” (L15) is in parenthesis and thus not given 
Claim 1, the antecedent of “the packaging film” (L17) is not clearly defined in that the claim previously recites a packaging film “strip” (L1) and packaging film “parts”.
Claim 1 recites the limitation “the DFC ink areas” in line 17. There is insufficient antecedent basis for this limitation in the claim since “(DFC ink)” (L15) is in parenthesis and thus not given patentable weight. Also, previously claim 1 recites one ink area (L15-16) and not plural areas.
Claim 1 recites the limitation "the longside" in lines 18-19. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1, the antecedent of “the packaging film” (L19) is not clearly defined in that the claim previously recites a packaging film “strip” (L1) and packaging film “parts” (L2).
Claim 1 recites the limitation “the individual DFC ink areas” in line 20. There is insufficient antecedent basis for this limitation in the claim since “(DFC ink)” (L15) is in parenthesis and thus not given patentable weight. Also, previously claim 1 recites one ink area (L15) and not plural areas – and doesn’t previously recited “individual” with respect the ink area.
Claim 1, the term “unique” (L21) is a relative term which renders the claim indefinite. The term “unique” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “unique” also depends upon the opinion of whom ever is viewing the code where opinions vary per individual – thus the scope of the claim is not clearly defined.
 Claim 1 recites the limitation "the surface" in line 23. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, the antecedent of “the film strip” (L23) is not clearly defined in that the claim previously recites three different “film strips” in lines 1, 6 and 13.
1 recites the limitation "the quality" in line 25. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the same repetitive" artwork printing in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the same repetitive" DFC ink area in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the same … DFC ink area” in line 3. There is insufficient antecedent basis for this limitation in the claim since “(DFC ink)” (claim 1, L15) is in parenthesis and thus not given patentable weight. 
Claim 2, the antecedent of “codes” (L3) is not clearly defined. Does this refer to the codes recited in claim 1?
Claim 2 recites the limitation “said DFC ink areas” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim since “(DFC ink)” (claim 1, L15) is in parenthesis and thus not given patentable weight. Also, previously claim 1 recites one ink area (claim 1, L15) and not plural areas – and doesn’t previously recited “individual” with respect the ink area.
Claim 4 recites the limitation “the in-line process” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, the antecedent of “the film strip” (L2) is not clearly defined in that the claim previously recites three different “film strips” in claim 1 at lines 1, 6 and 13.
Claim 6, the antecedent of “DFC ink” (L2) is not clearly defined. Does this refer the ink previously recited in claim 1?
Claim 6 recites the limitation “the DFC ink area” in line 3. There is insufficient antecedent basis for this limitation in the claim since “(DFC ink)” (L15) is in parenthesis and thus not given patentable weight.
individual codes” in line 2 (emphasis added). There is insufficient antecedent basis for “the individual” in the claim.
Claim 7 recites the limitation “the DFC ink” in line 3. There is insufficient antecedent basis for this limitation in the claim since “(DFC ink)” (claim 1, L15) is in parenthesis and thus not given patentable weight.
Claim 7 recites the limitation “DFC ink area” in line 3. There is insufficient antecedent basis for this limitation in the claim since “(DFC ink)” (claim 1, L15) is in parenthesis and thus not given patentable weight.
Claim 7, the term “typical” (L4) is a relative term which renders the claim indefinite. The term “typical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 7 is indefinite in that “program- controlled the DFC ink in the DFC ink area” (L2) appears to be out of place or perhaps missing words such that the scope of what is covered by this limitation is not clearly defined. 
Claim 8 recites the limitation “the laser ablating process” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8, the antecedent of “DFC ink” (L2) is not clearly defined. Does this refer to the ink previously recited?
Claim 9 recites the limitation “the longitudinal direction” in line3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9, the antecedent of “the film strip” (L3) is not clearly defined in that the claim previously recites three different “film strips” in claim 1 at lines 1, 6 and 13.
Regarding claim 9, the phrase "in particular” (L2) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
10 recites the limitation "the surface" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is indefinite when indicating “the cleaning of the surface” (L2) in that claim 1 previously recites cleaning the film strip.
Claim 10 recites “the individual codes” in line 3 (emphasis added). There is insufficient antecedent basis for “the individual” in the claim.
Claim 11 recites the limitation "the substrate film strip" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12, the antecedent of “the film strip” is not clearly defined in that several different film strips have been previously recited.
Claim 13 recites the limitation “the side” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the DFC ink area” in line 7. There is insufficient antecedent basis for this limitation in the claim since “(DFC ink)” (claim 1, L15) is in parenthesis and thus not given patentable weight.
Claim 14, the term “unique” (L2) is a relative term which renders the claim indefinite. The term “unique” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “unique” also depends upon the opinion of whom ever is viewing the code where opinions vary per individual – thus the scope of the claim is not clearly defined.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.	The following is a statement of reasons for the indication of allowable subject matter:  claim 1, the closest prior art 
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Other Prior Art of Record
The following prior art is made of record: Lehrter teaches ink print with packaging materials for food products. Spigaroli teaches a food package with food safe ink. Andersson teaches making food packages that protect the food from ink on the package. Jahromi teaches making food packages including slitting a material and printing ink.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda Gray whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745